In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00174-CR



             STATE OF TEXAS, Appellant

                            V.

            DAVID KENT SMITH, Appellee



        On Appeal from the County Court at Law
                Fannin County, Texas
                Trial Court No. 40539




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Susan E. Carter, counsel for David Kent Smith, has filed a motion to extend time to file

the appellee’s brief. The brief was due December 19, 2012.

       In her motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time, stating only that “counsel has been involved in complicated family

law cases that have involved extensive discovery and preparations.” This Court interprets Rule

10.5(b)(2) as requiring counsel to provide the Court with specific information to justify the

requested extension, including the cause numbers of other briefs filed, the dates they were filed,

the dates of trials, how long those trials are expected to last, etc. Generic statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of ten days, making

the brief now due December 29, 2012. Further requests for extensions will not be looked upon

with favor.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: January 3, 2013




                                                 2